Citation Nr: 0614734	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for cause of death.


WITNESS AT HEARING ON APPEAL

Veteran's spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from May 28, 1946 to April 6, 1949. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines denying the 
appellant's claim to reopen a claim for service connection 
for cause of death.  

Under 38 U.S.C.A 5101(b) (West 2002 & Supp. 2005), a claim 
for dependency and indemnity compensation also includes a 
claim for dependency and indemnity compensation under 38 
U.S.C.A § 1318 (West 2002 & Supp. 2005).  This issue is 
referred to the RO for adjudication.   


FINDINGS OF FACT

1. In a November 1995 rating determination, the RO denied 
service connection for cause of death.  The RO notified the 
appellant of this decision and of her procedural and 
appellate rights in a November 1995 letter, but the appellant 
did not appeal and that decision became final.  

2.  Evidence presented since the November 1995 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for cause of 
death. 





CONCLUSIONS OF LAW

1.  The November 1995 rating decision that denied entitlement 
to service connection for cause of death is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the November 1995 rating decision 
is not new and material and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the appellant's receiving proper 
notification for her claim to reopen.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO provided the appellant with November 2003 letter 
notification.  The VA fully notified the appellant of what is 
required to substantiate her claim to reopen in the 
notification letter, the January 2004 statement of the case 
(SOC), and the April 2004 supplemental statement of the case 
(SSOC).  The RO notified the appellant as to the reasons why 
the claim for service connection for cause of death was not 
reopened in the March 1998 rating decision, the SOC, and the 
SSOC.  The SOC and the SSOC fully provided the laws and 
regulations regarding entitlement to the benefits sought, and 
included a detailed explanation as to why the claim was not 
reopened under the applicable laws and regulations based on 
the evidence provided.  Together, the notice letter, the SOC, 
and the SSOC provided the appellant with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to submit any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the appellant 
to provide any evidence in her possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
appellant of what is required to reopen a claim for service 
connection for cause of death. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 14.  For 
a new and material claim, this notice must include the 
information that disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for new and material evidence, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the cause of death.  As the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim to reopen due to a lack of new and material evidence 
and no disability rating or effective date will be assigned, 
there is no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Additionally, in another recent case of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the appellant 
was notified as to what type of evidence was necessary to 
reopen the claim and to establish service connection for 
cause of death in the November 2003 notice letter.  The 
appellant was specifically informed that evidence showing 
that the veteran was treated for pancreatic cancer or a 
gastric ulcer during service or within a year after he was 
discharged from service was required to reopen her claim.  
The same letter contained notice of the elements of a claim 
for service connection for cause of death.   

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The record contains the veteran's death certificate, medical 
records, service records, personnel records, and affidavits 
from lay persons.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant contends that medical records showing the 
veteran's treatment for pancreatic cancer in 1980 and 
falciparum malaria in 1975-1977 constitute new and material 
evidence.  The appellant also offers sworn affadavafits from 
the veteran's friends, a former Major, and herself, as 
support for her claim.  

In a November 1995 rating determination, the RO denied the 
appellant's claim for service connection for cause of death 
on the basis that the veteran's death causing conditions, 
pancreatic cancer and gastric ulcer, were not shown during 
service or within one year of separation.  The RO notified 
the appellant of this determination in a November 1995 
letter; she did not file a notice of disagreement within one 
year of the date of notification of the rating determination.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.160(d); 38 C.F.R. §§ 20.1100, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the November 1995 rating 
determination included personnel records; service medical 
records; the veteran's death certificate listing the cause of 
death as cancer of the pancreas and gastric ulcer; a letter 
from a private physician showing treatment for malaria in 
1980 and later treatment for chronic malaria with Banti's 
syndrome and either an intestinal obstruction or paralytic 
ileus; and buddy statements from two friends stating that the 
veteran suffered from gastric ulcer disease which eventually 
caused his death.  

Evidence received since the November 1995 rating decision 
includes the appellant's testimony from an April 1997 
hearing; a letter from the a former Major, stating that in 
April 1951 and October 1952, the veteran was found to have 
fever, debility, was pale with bleeding region anus, had 
anemia, and Vivax parasites; a letter from a private 
physician showing treatment for malaria in 1980 and later 
treatment for chronic malaria with Banti's syndrome and 
either an intestinal obstruction or paralytic ileus; the 
veteran's death certificate; statements from the appellant 
claiming that the veteran's cause of death included cholera 
and malaria; statements from two friends who claimed that the 
veteran suffered from fevers and malaria in service; and a 
medical record reflecting treatment for malaria from 1975-
1977 and pancreatic cancer in 1980.  

The Board finds that the buddy statements, medical record, 
and statement from the Major are new, as they were not 
previously submitted to the RO.  However, this evidence does 
not bear directly and substantially upon the issue of service 
connection, and is so significant that it must be considered 
in order to fairly decide the merits of the claim; it does 
not relate the veteran's cause of death to service.  Such an 
issue turns on medical evidence.  38 U.S.C.A. § 1112(c), 38 
C.F.R. §§ 3.303 and 3.309(c).  There is no medical evidence 
that the veteran's causes of death, as listed on the December 
1980 death certificate, are related to service as service 
medical records, including a separation examination, did not 
contain a complaint, finding, or history of pancreatic cancer 
or gastric ulcer.  There is also no evidence that these 
conditions were incurred within one year of separation; the 
newly submitted medical record reflects that the veteran was 
treated for malaria from 1975-1977 and pancreatic cancer in 
1980 - more than twenty-five years post-separation.  This new 
evidence is cumulative of the evidence submitted prior to the 
November 1995 rating decision; as such, the submitted 
documents are not new and material evidence.

The Board recognizes that the appellant's statements that the 
veteran's causes of death included malaria and cholera, and 
provides lay statements from the veteran's friends, a former 
Major, in addition to her own testimony, to prove that the 
veteran had malaria and fevers while in service.  The Board 
has carefully considered these statements.  However, the 
veteran's friends, the appellant, nor the former Major are 
competent to offer a medical opinion as to a diagnosis, cause 
or etiology of the claimed disability, as there is no 
evidence of record that they have specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
('a layperson is generally not capable of opinion on matter 
requiring medical knowledge'), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
lay statements are not competent medical evidence 
establishing that malaria or cholera manifested during 
service, particularly in light of the absence of any clinical 
records showing that malaria and cholera was diagnosed during 
service or at any time before 1975.  Accordingly, in the 
absence of any clinical diagnosis of malaria or cholera 
during service or in the post-service year, the preponderance 
of the evidence is against the claim and it must be denied.   

Accordingly, the Board finds that the evidence received 
subsequent to the November 1995 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim for service 
connection for cause of death.  38 U.S.C.A. § 5108.  Because 
the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for cause of death and the 
appeal is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


